Bleckley, Judge,
dissenting.
The witness who gave direct testimony against the jmisoner was not a child but a man. Besides contradicting what he had sworn to at the committing trial, he testified before the jury that he did not know what state he lived in, nor how many months are in a year, nor how many days are in a week: also, that he could not count ten,and had never tried. Grant that it is a correct construction of the Code, touching the punishment of murder, that the jury are without- power to recommend imprisonment for life except where the conviction is founded solely on circumstantial testimony, still, where some of the evidence is direct, and some of it circumstantial, it is the right and duty of the jury, in making their finding, to disregard any of either kind which they believe to be false or unreliable, and if they, in fact, found their verdict of guilty exclusively upon evidence which is circumstantial, they may recommend imprisonment for life, and the presiding judge will be bound by the recommendation in pronouncing sentence. Where there is some testimony of each kind before the jury, and the part that is direct has obvious infirmities which tend to nullify or impeach it, the jury should not be warned from the bench that they have no power to recommend imprisonment for life. They *257should be left free to so recommend in the event they deem all the direct evidence untrustworthy, and base their verdict on the circumstantial testimony alone.
Is it not, however, a misconstruction of the Code to limit the power of recommendation to cases of circumstantial evidence ? “ The punishment of murder shall be death, but may be confinement in the penitentiary in the following cases: By sentence of the presiding judge, if the conviction is founded solely on circumstantial testimony, or if the jury trying the traverse shall so recommend. In the former case, it is discretionary with the judge; in the latter, it is not.” Was it not intended to make commutation discretionary with the jury, where the evidence was of both kinds, or all direct, (35 Ga., 5), and with the judge, where the evidence was wholly circumstantial ? Or was not the scheme broader still in regard to the power of the jury — might not the jury commute in all cases, without exception, the discretion of the judge being restricted to those cases of circumstantial evidence in which the jury chose to be silent as to the punishment ? If, indeed, it is ever too late to forsake error and return to truth, it seems too late now to urge these questions. 38 Ga., 492; 47 Ib., 529; 57 Ib., 329 ; 58 Ib., 264; acts of 1875, p., 106. But without disturbing past adjudications, a new trial can and should be granted in the present case. So thinking, I dissent from the judgment of the court.